Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2018

                                     No. 04-18-00512-CR

                                  Ex Parte Steven ROBLES,
                                          Appellant

                  From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1302-W1
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER

       Appellant’s brief was due September 27, 2018. On that day, appellant filed an
Application for Extension of Time to File Brief, requesting an extension of time until Saturday,
November 24, 2018 to file his brief. After consideration, we GRANT appellant’s request for an
extension, and ORDER appellant to file his brief in this court on or before November 26, 2018,
which is a Monday. See TEX. R. APP. P. 4.1(a).



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court